Action to recover damages for wrongful death of plaintiff's intestate, alleged to have been caused by the negligence of defendant.
This case has been before this Court on two previous occasions, and is reported in 201 N.C. 831, and 207 N.C. 378, wherein judgments of nonsuit were reviewed.
It comes now upon plaintiff's appeal from an adverse verdict and judgment, after a trial on the merits. An examination of the record does not reveal any reversible error, either as to the admission of evidence or in the judge's charge.
The judgment of the court below is affirmed. There is
No error. *Page 852